          Case 2:19-cv-05875-SMB Document 23 Filed 07/10/20 Page 1 of 8



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9       Cynthia Rendon,                               No. CV-19-05875-PHX-SMB
10                   Plaintiff,                        ORDER
11       v.
12       Circle K Stores Incorporated         and
         Christopher Bradley Larson-Jarvis,
13
                     Defendants.
14
15            Pending before the Court is Defendant Circle K Stores Inc.’s Partial Motion to

16   Dismiss Plaintiff’s Complaint.1 (Docs. 17, “Mot.”) Plaintiff Cynthia Rendon responded,2
17   and Circle K replied. (Doc. 19, “Resp.”; Doc. 20, “Reply.”) Neither party requested oral

18   argument and the Court finds a hearing unnecessary to resolve this motion. LRCiv 7.2(f).

19   After considering the complaint,3 pleadings, and relevant law, Circle K’s motion will be

20   granted, and the complaint will be dismissed with leave to amend.
21            I.    BACKGROUND

22            Ms. Rendon began working part-time at a convenience store in Arizona back in

23   2018. (Doc. 1, “Compl.” ¶ 9.) Shortly after beginning work there, Circle K bought the store

24
     1
       The other defendant, Christopher Bradley Larson-Jarvis, is not a party to this motion.
25   2
       Ms. Rendon supplemented her response with a document titled “Citation of Supplemental
     Authorities in Support of Plaintiff’s Response to Defendant Circle K’s Partial Motion to
26   Dismiss.” (Doc. 22.) That document and the two supplemental authorities cited within have
     been considered by the Court. (See Doc. 22.)
27   3
       Ms. Rendon’s complaint incorporates her Equal Employment Opportunity Commission
     Charge of Discrimination and Right to Sue Letter under Federal Rule of Civil Procedure
28   10(c). (Doc. 1, “Compl.” ¶ 8.) Although inadvertently omitted as exhibits to the complaint,
     they were filed later. (See Doc. 6-1 at 2, 4.)
         Case 2:19-cv-05875-SMB Document 23 Filed 07/10/20 Page 2 of 8



 1   and hired her on as a customer service representative. (Id. ¶¶ 1-2, 4, 8-9.) While working
 2   for Circle K, she was supervised by store manager and customer service representative
 3   Christopher Bradley Larson-Jarvis, whom she had become acquainted with as a customer
 4   before she was hired. (Id. ¶¶ 3, 8-9.) Ms. Rendon’s complaint arises out of Mr. Larson-
 5   Jarvis’ conduct at Circle K in his office on October 29, 2018.4 (Id. ¶¶ 8-13.)
 6           On that day, Ms. Rendon stopped at the Circle K where she worked to grab a coffee
 7   on the way to her other job. (Id. ¶¶ 8, 10.) When she arrived, one of her co-workers who
 8   was working at the time told her to ask Mr. Larson-Jarvis, who was in the back office of
 9   the store, to cover for him while he went to the bathroom. (Id. ¶¶ 8, 11.) Ms. Rendon went
10   into the back office, but could not find him. (Id. ¶¶ 8, 11-12.) Then, unsuspectingly, Mr.
11   Larson-Jarvis, who was “hiding where the ‘soda bibs’ are kept,” “jumped out and closed
12   and locked the office door behind [Ms.] Rendon and proceeded to forcibly sexually assault
13   her in a portion of the office where there was no surveillance coverage.” (Id. ¶¶ 8, 12.) Ms.
14   Rendon was “shocked, embarrassed, and humiliated” and immediately left the store, but
15   did not report the incident. (Id. ¶¶ 8, 13.) Just a little while afterwards, Mr. Larson-Jarvis
16   texted Ms. Rendon, asking her if she was okay and then later called her, asking if she could
17   just “text [him] back and tell [him] [he] made [her] feel good.” (Id. ¶ 8.) Ms. Rendon felt
18   “compelled to text back.” (Id. ¶¶ 8, 14.) In the months that followed, Mr. Larson-Jarvis
19   reduced Ms. Rendon’s hours at Circle K. (Id.)
20           Five months after the incident, Mr. Larson-Jarvis transferred to work at another
21   Circle K and was replaced by a different store manager. (Id. ¶¶ 8, 15.) Ms. Rendon told her
22   new manager about the October 29, 2018 incident, which eventually led to Circle K
23   suspending Mr. Larson-Jarvis for five days, but not firing him. (Id.) Because of the alleged
24   incident,   “[Ms.] Rendon      has suffered psychological trauma,           physical   harm,
25   embarrassment, humiliation, and continuing severe emotional distress, and anxiety.” (Id. ¶
26   16.) Her complaint alleges claims of sex discrimination and retaliation under Title VII of
27   4
      Ms. Rendon also alleges that before this date, “[Mr. Larson-Jarvis] had flirted with [her],
     asked her why she did not have a boyfriend, and had deliberately brushed up against her in
28   an offensive matter.” (Id. ¶ 10.) She also alleges that he had texted her saying “I wonder
     what sex would be like with you.” (Id.)

                                                 -2-
         Case 2:19-cv-05875-SMB Document 23 Filed 07/10/20 Page 3 of 8



 1   the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., common law battery, and
 2   intentional infliction of emotional distress. (Id. at 6-8.5) The Title VII claims are brought
 3   solely against Circle K, while the common law battery and IIED claims are brought against
 4   Circle K and Mr. Larson-Jarvis. (Id.) Circle K now moves to dismiss the latter two claims
 5   against it under Federal Rule of Civil Procedure 12(b)(6).
 6            II.    LEGAL STANDARD
 7            To survive a Rule 12(b)(6) motion for failure to state a claim, a complaint must meet
 8   the requirements of Rule 8(a)(2). Fed. R. Civ. P. 12(b)(6). Rule 8(a)(2) requires a “short
 9   and plain statement of the claim showing that the pleader is entitled to relief,” so that the
10   defendant has “fair notice of what the . . . claim is and the grounds upon which it rests.”
11   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S.
12   41, 47 (1957)). Dismissal under Rule 12(b)(6) “can be based on the lack of a cognizable
13   legal theory or the absence of sufficient facts alleged under a cognizable legal theory.”
14   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). A complaint that
15   sets forth a cognizable legal theory will survive a motion to dismiss if it contains sufficient
16   factual matter, which, if accepted as true, states a claim to relief that is “plausible on its
17   face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).
18   Facial plausibility exists if the pleader sets forth “factual content that allows the court to
19   draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.
20   “Threadbare recitals of the elements of a cause of action, supported by mere conclusory
21   statements, do not suffice.” Id. Plausibility does not equal “probability,” but requires “more
22   than a sheer possibility that a defendant has acted unlawfully.” Id. “Where a complaint
23   pleads facts that are ‘merely consistent’ with a defendant’s liability, it ‘stops short of the
24   line between possibility and plausibility of entitlement to relief.’” Id. (quoting Twombly,
25   550 U.S. at 557).
26            III.   DISCUSSION
27            As an initial matter, Circle K does not argue that the complaint fails to allege Mr.
28
     5
         Ms. Rendon does not number the allegations concerning her four claims.

                                                  -3-
         Case 2:19-cv-05875-SMB Document 23 Filed 07/10/20 Page 4 of 8



 1   Larson-Jarvis’ liability for common law battery and IIED.6 It instead argues that nothing
 2   plausibly alleges Circle K is vicariously or directly liable for either claim. (Mot. at 3-6.)
 3   Without claiming that Circle K is directly liable for either claim,7 Ms. Rendon argues in
 4   response that Circle K is “alleged to be liable for the intentional torts of i[t]s store manager
 5   under the doctrine of respondeat superior and the law of agency.” (Resp. at 3.) Since Ms.
 6   Rendon does not dispute that Circle K is not directly liable for these claims, the only
 7   question is whether the complaint alleges Mr. Larson-Jarvis acted within the course and
 8   scope of his employment with Circle K when he allegedly assaulted her.8 The Court finds
 9   no such thing alleged in the complaint.
10                A. Nothing Alleges Circle K is Vicarious Liability for Mr. Larson-Jarvis’
                     Tortious Conduct.
11
             “An employer is vicariously liable for the negligent or tortious acts of its employee
12
     acting within the scope and course of employment.” Higginbotham v. AN Motors of
13
     Scottsdale, 228 Ariz. 550, 552, ¶ 5, 269 P.3d 726, 728 (App. 2012) (quoting Baker ex rel.
14
     Hall Brake Supply, Inc. v. Stewart Title & Trust of Phoenix, Inc., 197 Ariz. 535, 540, ¶ 17,
15
     5 P.3d 249, 254 (App. 2000)); Pruitt v. Pavelin, 141 Ariz. 195, 205, 685 P.2d 1347, 1357
16
     (App. 1984) (“[A]n employer is vicariously liable only for the behavior of an employee
17
     who was acting within the course and scope of his employment.” (citing Leigh v. Swartz,
18
     74 Ariz. 108, 245 P.2d 262 (1952); Conchin v. El Paso & S.W.R. Co., 13 Ariz. 259, 108 P.
19
     260 (1910)). Whether an employee’s conduct falls within the course and scope of his
20
     employment depends on several factors, including:
21
22                  (1) whether the conduct is the kind the employee is employed
                    to perform or that the employer had the right to control at the
23                  time of the conduct; (2) whether the conduct occurs within the
24                  authorized time and space limits; and (3) whether the conduct
                    furthers the employer’s business, even if the employer has
25                  expressly forbidden it.
26
     6
       The Court assumes without deciding that these claims are adequately alleged against him.
27   7
       The Court notes that Ms. Rendon’s complaint alleges that Circle K and Mr. Larson-Jarvis
     are jointly and severally liable for common law battery and IIED.
28   8
       Ms. Rendon does not dispute that Circle K is only vicariously liable for Mr. Larson-
     Jarvis’ conduct if he was acting within the course and scope of his employment.

                                                  -4-
         Case 2:19-cv-05875-SMB Document 23 Filed 07/10/20 Page 5 of 8



 1
 2   Higginbotham, 228 Ariz. at 552 ¶ 5, 269 P.3d at 728 (citations omitted); see Guzman-
 3   Martinez v. Corr. Corp. of Am., No. CV-11-02390-PHX-NVW, 2012 WL 2873835, at *14
 4   (D. Ariz. July 13, 2012) (noting additional factors under Arizona law to consider); Ray
 5   Korte Chevrolet v. Simmons, 117 Ariz. 202, 207, 571 P.2d 699, 704 (App. 1977) (“Under
 6   Arizona law, an employee is acting within the scope of his employment while he is doing
 7   any reasonable thing which his employment expressly or impliedly authorizes him to do or
 8   which may reasonably be said to have been contemplated by that employment as
 9   necessarily or probably incidental to the employment.” (citations omitted)).
10           Circle K argues that “[Ms. Rendon] has not alleged any facts, that, accepted as true,
11   support her vague allegation that Mr. Larson-Jarvis was acting within the course and scope
12   of his employment when he allegedly assaulted her.” (Mot. at 4.) Ms. Rendon appears to
13   claim in response that several allegations in her complaint show such a thing.9 (Resp. at 4-
14   5 (citing Compl. ¶¶ 1-3, 9-14, 16)). After simply listing these allegations without argument,
15   she claims that “under Arizona law, when a supervisor rapes a subordinate employee using
16   his authority as a supervisor at the workplace during working hours, liability may be
17   imputed to the employer under respondeat superior or the law of agency.” (Id. at 6.) Circle
18   K, in its reply, highlights how Ms. Rendon is not alleged to have been assaulted during
19   working hours, and that her characterization of having been assaulted “during working
20   hours” is disingenuous. (See Reply at 2 n.2 (noting how Ms. Rendon was allegedly
21   assaulted after she “stopped at the Circle K store to buy coffee on her way to her other job”
22   (citing Compl. ¶ 11 (emphasis in original)))). Even if Ms. Rendon was alleged to have been
23   assaulted at Circle K by Mr. Larson-Jarvis while he was on duty, Circle K argues that this
24   does not necessarily mean the alleged assault occurred within the course and scope of his
25   employment. (Id. at 3.) In other words, it argues that “not every act committed by a
26   supervisor at work during his working hours falls within the course and scope of
27   9
       The Court describes Ms. Rendon’s argument as one that “appears to claim” because she
     merely lists paragraphs in her complaint without any corresponding argument. (Resp. at 4
28   (“Second, the specific numbered fact allegations in the Complaint include, inter alia, the
     following: [listing paragraphs].”).

                                                 -5-
          Case 2:19-cv-05875-SMB Document 23 Filed 07/10/20 Page 6 of 8



 1   employment.” (Id.) The Court finds Circle K’s arguments persuasive.
 2            Indeed, nothing in Ms. Rendon’s complaint alleges that Mr. Larson-Jarvis’ assault
 3   was within the course and scope of his employment with Circle K. Cf. Guzman-Martinez,
 4   2012 WL 2873835, at *16. At most, it alleges that Circle K employed Ms. Rendon, she
 5   was allegedly assaulted at Circle K by an employee who was on duty, and “[Mr.] Larson-
 6   Jarvis . . . was at all times material to this Complaint . . . [a]cting on behalf of his employer,
 7   Circle K, as the store manager of its convenience store at [location], and as the supervisor
 8   of Circle K employee [Ms.] Rendon.” (Compl. ¶¶ 1-3, 9, 16.) Beyond these things, which
 9   do not meaningfully identify any relationship between Mr. Larson-Jarvis’ conduct and his
10   employment with Circle K, the complaint merely alleges Mr. Larson-Jarvis’ tortious
11   conduct towards Ms. Rendon at Circle K. (See id. ¶¶ 10-14.) The absence of any allegations
12   concerning how Mr. Larson-Jarvis’ assault of an off-duty employee was within the course
13   and scope of his employment at Circle K is detrimental to Ms. Rendon’s assertion that
14   Circle K is vicariously liable for the alleged tortious conduct. See Pruitt, 141 Ariz. at 205,
15   685 P.2d at 1357.
16            To be clear, the Court renders no judgment concerning whether an employer may
17   be liable “when a supervisor rapes a subordinate employee using his authority as a
18   supervisor at the workplace during working hours,” as Ms. Rendon erroneously argues is
19   the situation alleged here. 10 Not only is this not alleged in the complaint, but it ignores
20   whether any factual allegations support a finding that Mr. Larson-Jarvis was acting within
21   the course and scope of his employment with Circle K at the time of the alleged assault.
22   The issue is not whether vicarious liability attaches in any given situation, but rather
23   whether Mr. Larson-Jarvis’ tortious conduct is alleged to have occurred within the course
24
     10
        Ms. Rendon cites State Dep’t of Admin. v. Schallock, 189 Ariz. 250, 941 P.2d 1275
25   (1997) for this proposition, even though it is not the situation alleged here. (Resp. at 6-8.)
     In Schallock, the Arizona Supreme Court found that a supervisor’s sexual harassment of
26   his subordinates may be within the scope of employment under very different
     circumstances than those alleged here, such as the supervisor’s long history of harassment
27   known to his employer. See 189 Ariz. at 257-58, 941 P.2d at 1281-82. Unlike in Schallock,
     Ms. Rendon has not alleged any facts showing Circle K knew for years about Mr. Larson-
28   Jarvis’ harassment of her, let alone anything showing a connection between his conduct
     and Circle K employment beyond conclusory allegations.

                                                   -6-
      Case 2:19-cv-05875-SMB Document 23 Filed 07/10/20 Page 7 of 8



 1   and scope of his employment in Ms. Rendon’s complaint. Higginbotham, 228 Ariz. at 552,
 2   ¶ 5, 269 P.3d at 728; Pruitt, 141 Ariz. at 205, 685 P.2d at 1357; Ray Korte Chevrolet, 117
 3   Ariz. at 207, 571 P.2d at 704. Beyond baldly alleging “Mr. Larson-Jarvis was acting on
 4   Circle K’s behalf” and that it occurred at Circle K, (see Compl. ¶¶ 11-12), the factual basis
 5   supporting Ms. Rendon’s conclusion, even when accepting the well-pled allegations as
 6   true, is not plausibly alleged. Cf. Iqbal, 556 U.S. at 678.
 7                B. Leave to Amend Will Be Granted.
 8          Ms. Rendon requests leave to amend in the event the Court finds that dismissing her
 9   common law battery and IIED claims against Circle K is appropriate. (Resp. at 9.) Circle
10   K objects on the basis that it previously identified the complaint’s deficiencies to Ms.
11   Rendon before filing this motion. (Reply at 4.) Notwithstanding whether Circle K
12   previously informed Ms. Rendon of the complaint’s deficiencies, and in accordance with
13   the well-settled law in this Circuit, because “it is not ‘absolutely clear’ that [she] could not
14   cure [her complaint’s] deficiencies by amendment,” the Court will give her the opportunity
15   to do so. See Jackson v. Barnes, 749 F.3d 755, 767 (9th Cir. 2014) (citations omitted); Fed.
16   R. Civ. P. 15(a)(2) (“leave to amend should be “freely” given “when justice so requires[]”).
17   Ms. Rendon’s amended complaint must address the deficiencies identified above
18   concerning whether Mr. Larson-Jarvis’ allegedly tortious conduct occurred within the
19   course and scope of his employment with Circle K. Ms. Rendon’s amended complaint
20   should follow the form detailed in Local Rule 7.1.
21          Within thirty (30) days from the date of entry of this Order, Ms. Rendon may submit
22   an amended complaint. She must clearly designate on the face of her amended complaint
23   that it is the “First Amended Complaint.” If she decides to file an amended complaint, she
24   is reminded that it supersedes the original complaint, see Lacey v. Maricopa Cty., 693 F.3d
25   896 (9th Cir. 2012), and it must be complete in itself and “must not incorporate by reference
26   any part of the preceding pleading, including exhibits,” LRCiv 15.1.
27          IV.    CONCLUSION
28          Ms. Rendon’s complaint inadequately alleges that Mr. Larson-Jarvis’ tortious


                                                  -7-
      Case 2:19-cv-05875-SMB Document 23 Filed 07/10/20 Page 8 of 8



 1   conduct occurred within the course and scope of his employment with Circle K. Without
 2   alleging such a thing, Circle K cannot be vicarious liability for his alleged common law
 3   battery or IIED. Notwithstanding Ms. Rendon’s deficient pleading, the Court will grant her
 4   leave to amend her complaint to address the deficiencies outlined above.
 5
 6         Accordingly,
 7
 8         IT IS ORDERED GRANTING Circle K Stores Inc’s Partial Motion to Dismiss
 9   Plaintiff’s Complaint. (Doc. 17.) Ms. Rendon’s complaint is dismissed WITH LEAVE
10   TO AMEND. If Ms. Rendon chooses not to amend her complaint within thirty (30) days,
11   the case will proceed with all claims, but the common law battery and IIED claims will
12   only proceed as to Mr. Larson-Jarvis.
13
14         Dated this 10th day of July, 2020.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -8-
